Citation Nr: 0823246	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a low back disability, to include osteoporosis 
and facet arthropathy.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel
INTRODUCTION

The veteran had active service in the United States Coast 
Guard from October 1960 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The Board, in a September 2007 decision, increased 
the veteran's low back disability from 10 to 20 percent and 
remanded the question of whether an even higher rating is 
warranted for further procedural development.  All actions 
required by the remand have been accomplished, and the claim 
is ripe for appellate review.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript is 
associated with the claims folder.  


FINDINGS OF FACT

The veteran's service-connected low back disability with 
osteoporosis and facet joint arthropathy is symptomatic and 
productive of some functional impairment but it is not 
manifested by limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, ankylosis, any 
incapacitating episodes necessitating bed-rest prescribed by 
a physician or any secondary neurological manifestations 
warranting a separate compensable rating.


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 20 
percent for a low back disability, to include osteoporosis 
and facet arthropathy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5242 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007), petition for cert. filed 
(U.S. March 21, 2008) (No. 07-1209); Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

The RO did not adequately apprise the veteran of all the 
information and evidence needed to substantiate the claims 
prior to the initial adjudication of his claim.  However, the 
veteran was subsequently furnished with such information and 
the matter was then readjudicated.  See Supplemental 
Statement of the Case issued in March 2008 and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Furthermore, post-
decisional documents set forth the criteria used in 
establishing a higher disability evaluation for a low back 
disability and the March 2008 re-adjudication after such 
notice fully cured any presumed prejudice.  See Prickett, 
supra.  

The VCAA letters of record do not contain the level of 
specificity regarding the criteria for a higher rating set 
forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which a VCAA letter was 
duly sent in September 2004), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, any 
presumed error raised by a defect in the September 2004 
notice is rebutted because actual knowledge on the part of 
the claimant.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  That is, 
the veteran and his representative have shown by the nature 
of the argument presented that they were aware of what 
information and evidence was needed to support the original 
claim for service connection and the current claim for a 
higher initial rating for a low back disability.  

Information was provided to how disability rating or 
effective date is established should the claim be granted 
(Dingess requirements).  Any prejudice raised by the timing 
of such notice is rebutted, as the decision herein represents 
a denial of the benefit sought on appeal, mooting the need 
for further notice.  Dingess, supra.  There is nothing 
alleged or present in the record which would affect the 
essential fairness of the adjudication.  See Sanders, supra 
(the key to determining whether an error is prejudicial is 
the effect of the error on the essential fairness of the 
adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes pertinent post-service medical records 
and a report of a thorough VA examination dated in October 
2004, which was performed to evaluate the disability at 
issue.  There are also subsequently dated private 
chiropractic examination reports that include range of motion 
findings.  There is no indication of any additional relevant 
evidence that has not been obtained, and the veteran was 
fully notified of his ability to supplement the record with 
evidence in an October 2007 remedial VCAA letter.  The Board 
finds that the October 2004 examination and subsequently 
dated treatment records are adequate for rating purposes.  
Accordingly, there is no further duty to provide an 
examination or medical opinion.  See 38 C.F.R. §§ 3.326, 
3.327.  

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

Applicable Rating Criteria - Low Back Disability

As the veteran's claim was received in August 2004, only the 
current criteria for rating low back disabilities are 
applicable.  Under the General Rating Formula for Diseases 
and Injuries of the Spine (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are evaluated separately.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.

Analysis

The Board notes that the October 2004 VA examination revealed 
forward flexion of the thoracolumbar spine to 85 degrees, 
along with extension to 15 degrees, lateral bending to 15 
degrees bilaterally and 25 degrees rotation bilaterally.  The 
examiner noted that pain was present throughout these 
movements.  The veteran was diagnosed with lumbar spinal 
stenosis, facet joint disease, and right lumbar 
radiculopathy.  The examiner also noted osteoporosis and 
facet arthropathy, without significant disc space narrowing.  

The veteran has seen a private chiropractor on numerous 
occasions, with range of motion also noted to be limited.  In 
April 2004, the veteran's flexion was 60 degrees, his 
extension was 8 degrees, left lateral flexion was 10 degrees, 
right lateral flexion was 8 degrees, left rotation was 18 
degrees, and right rotation was 15 degrees.  Again, pain was 
noted during the performance of these exercises.  March 2005 
findings showed flexion to be 60 degrees, extension to 26 
degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 16 degrees, left rotation to 30 degrees, and right 
rotation to 28 degrees.  Muscle spasms were noted along with 
some neuritis.  Most recently, the veteran's chiropractor saw 
him in May 2006, and found that his flexion was 42 degrees, 
extension was 20 degrees, left lateral flexion was 14 
degrees, right lateral flexion was 15 degrees, left rotation 
was 24 degrees, and right rotation was 22 degrees.  This is 
the last chiropractic examination of record, and the veteran 
stated in his May 2006 Travel Board Hearing that he undergoes 
chiropractic manipulation approximately three times a week.  

There is no diagnosis of degenerative disc disease and an 
October 2004 X-ray report did not show any disc space 
narrowing.  Essentially, the veteran has osteoporosis and 
facet joint arthropathy, with associated limitation of motion 
in the thoracolumbar spine.  Disabilities of the spine (other 
than intervertebral disc syndrome, which is not present here) 
are to be evaluated utilizing the General Rating Formula for 
Diseases and Injuries of the Spine (General Formula).  See 
38 C.F.R. § 4.71a.  The General Formula does not include 
specific Diagnostic Codes for osteoporosis or facet 
arthropathy; however, the disorders can be rated by analogy 
via Code 5242, for degenerative arthritis (see also Code 
5003), which also contemplates a joint disease in the spine 
and hence most accurately portrays the overall disability 
picture.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 
5003, 5242.  In applying this criteria, the Board notes that 
the joint-specific guidelines under the General Formula 
indicate a compensable rating, making application of Code 
5242 (not, alternatively, Code 5003) the most appropriate.  
Id.  

Under the General Formula applied via Code 5242, the veteran 
could achieve the next highest 40 percent evaluation if he 
were able to illustrate a limitation of motion of the 
thoracolumbar spine to 30 degrees or less or, if he could 
show favorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Unfavorable 
ankylosis of the thoracolumbar spine would result in a 50 
percent evaluation, with unfavorable ankylosis of the entire 
spine giving a 100 percent evaluation.  Id.  It is noted that 
the veteran has not displayed ankylosis of the thoracolumbar 
spine at any point.  As to the question of whether he has 
limitation of motion of the same segment of the spine to 30 
degrees or less, upon review of the several ranges of motion 
examinations, it is clear that while the veteran does have 
significant limitation of his forward flexion, there has at 
no point been a recorded finding of flexion limited to 30 
degrees or less.  Thus, under current schedular criteria, the 
veteran has not met the requirements for an increase in 
evaluation.  

The current 20 percent rating for the veteran's low back 
disability takes into consideration pain and limitations on 
lifting.  38 C.F.R. §§ 4.40 and 4.45 could potentially result 
in a higher rating.  DeLuca, supra.  However, the veteran is 
able to function in daily activities (see next paragraph 
below).  The medical evidence does not show that pain or 
flare-ups of pain result in additional limitation of motion 
supported by objective findings (38 C.F.R. § 4.40) to a 
degree that would support a rating in excess of 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242, nor does the 
medical evidence show such additional limitation of motion 
due to weakness, fatigability, incoordination, flare-ups of 
such symptoms, or any other symptom or sign.  As such, a 
rating in excess of 20 percent for the veteran's back 
disability based upon limitation of motion under the cited 
regulations and DeLuca is not warranted.    

The medical evidence does not show that the veteran's low 
back disability is manifested by any incapacitating episodes 
of pain or other symptoms necessitating bed-rest prescribed 
by a physician or any secondary neurological manifestations 
warranting a separate compensable rating.

The veteran is currently employed as a construction 
supervisor, and while there have been noted difficulties in 
performing the "material" tasks of this job, it has not 
resulted in marked industrial impairment.  The veteran 
continues to serve as a volunteer firefighter, a highly 
physical activity which evidences the fact that there is not 
a marked interference in employment capability.  
Additionally, while the veteran sees his chiropractor 
regularly, his back disability has not necessitated frequent 
hospitalizations and the disability picture that has been 
presented is not so unique as to be taken outside of the 
norm.  As such, the Board concludes that a remand for 
referral to the Director of VA's Compensation and Pension 
Service for extraschedular consideration is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for his low back disability.  38 
U.S.C.A. § 5107(b); See also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an initial or staged disability rating in 
excess of 20 percent for a low back disability, to include 
osteoporosis and facet arthropathy, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


